Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 5-8, 10-4, 16, 17 and 19 are currently active in the application with claims 1, 5-8, 11-14, 16 and 17 being amended, claims 2, 4, 9, 15 and 18 being cancelled and claim 19 being added by the Applicant.
Information Disclosure Statement
Applicant requested a signed copy of the IDS be provided to the Applicant.  The Examiner points out that these signed copies were provided to the Applicant on May 11, 2022 along with the non-final rejection.
Response to Amendment
Applicant’s amendment dated August 04, 2022 has been carefully considered and found to be sufficient in overcoming the rejection of Claims 6, 14 and 15 over 35 USC 112 (b).  Therefore, this rejection has been withdrawn.  The amendments, however, did not place the application in condition of allowance and resulted in a new grounds of rejection as presented below.
Claim Objections
Claim 14 is objected to because of the following informalities:  The instant claim states that the reaction pressure is from 0.01 MPa or more and 01 MPa or less in lines 3 and 4 wherein the upper range should be 10 MPa.  
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 5 is merely to a potential use of the composition and does not further define the composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim is indefinite as it desires to generate hydrogen by contacting the catalyst of claim 5 with ammonia which results in the claim being indefinite as the catalyst of claim 5 is for ammonia synthesis.  Therefore, it is unknown how a catalyst can be utilized for synthesis and decomposition. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claim 11 is to the catalyst of claim 5 being an ammonia decomposition catalyst however claim 5 is to a catalyst for ammonia synthesis which is not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) and further in view of Koppers (GB 730,298).
Considering Claim 1, Clancy discloses combining a transition metal such as iron, manganese, cobalt, ruthenium, osmium, vanadium, columbium and tantalum with calcium cyanamide (CaCN2) which meets the instant equation useful as a catalyst (Pg 2, ln 11 to Ln 79) with calcium (Ca) being a member of Group II of the Periodic Table of the Elements wherein the calcium cyanamide is highly porous (Pg. 5, Col. 1, ln 1-7) which is interpreted to possess a surface area falling within the instantly claimed range as a porous material would possess many passages which is known by the ordinary skilled artisan to increase the surface area.
Clancy does not disclose the specific surface area. 
Koppers discloses a composition of calcium cyanamide (CaCN2) and a process of making such wherein calcium carbonate is contacted with ammonia at a temperature of 600°C to form the calcium cyanamide (Claim 1) with calcium being a Group II member of the Periodic Table of the Elements.
Although Koppers also does not disclose the specific surface area of the formed calcium cyanamide, Koppers discloses essentially the same process for forming calcium cyanamide [0050] as the published application and therefore the calcium cyanamide of Koppers would inherently possess this surface area as the same process of making was utilized.  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the processes of making are essentially identical, the products would essentially be the same and have the same physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of making the calcium cyanamide of Koppers to produce a surface area meeting the instantly claimed limitation as it is commonly known to the ordinary skilled artisan that surface area is a critical component of a catalyst’s effectiveness.
Surface area is an important parameter for catalytic activity, particularly for heterogeneous catalysts that are not in the same phase as the reactant species. 
BET Surface Area Analysis for Catalyst Analysis

    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
www.meritics.com/bet-surface-area-analysis-catalysts/

Considering Claim 3, the significance of Clancy and Koppers as applied to claim 1 is explained above.
Clancy discloses the use of 20 parts of iron per 100 parts of cyanamide (Pg 4, ln 66-78) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 19, the significance of Clancy and Koppers as applied to claim 1 is explained above.
Clancy teaches the supported metal material of claim 1 as discussed above and as such the instant invention is to a composition and the method steps do not impact the patentability of the product unless a material difference imparted by the process can be shown.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 5-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) and further in view of Koppers (GB 730,298).
Considering Claims 5 to 7 and 10, Clancy discloses combining a transition metal such as iron, manganese, cobalt, ruthenium osmium, vanadium, columbium and tantalum with calcium cyanamide (CaCN2) which meets the instant equation useful as a catalyst for ammonia synthesis (Pg 2, ln 11 to Ln 79) wherein nitrogen and hydrogen are contacted with the catalyst (Pg. 4, ln 66-78) wherein the H2:N2 ratio is 3:1 (Eqn 1-3) which touches the instantly claimed range wherein the calcium cyanamide is highly porous (Pg. 5, Col. 1, ln 1-7) which is interpreted to possess a surface area falling within the instantly claimed range as a porous material would possess many passages which is known by the ordinary skilled artisan to increase the surface area.
Clancy does not disclose the specific surface area. 
Koppers discloses a composition of calcium cyanamide (CaCN2) and a process of making such wherein calcium carbonate is contacted with ammonia at a temperature of 600°C or more to form the calcium cyanamide (Claim 1) with calcium being a Group II member of the Periodic Table of the Elements.
Although Koppers also does not disclose the specific surface area of the formed calcium cyanamide, Koppers discloses the same process for forming calcium cyanamide [0050] as the published application and therefore the calcium cyanamide of Koppers would inherently possess this surface area as the same process of making was utilized.  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the processes of making are identical, the products are inherently the same and have the same physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of making the calcium cyanamide of Koppers to produce a surface area meeting the instantly claimed limitation as it is commonly known to the ordinary skilled artisan that surface area is a critical component of a catalyst’s effectiveness.
Surface area is an important parameter for catalytic activity, particularly for heterogeneous catalysts that are not in the same phase as the reactant species. 
BET Surface Area Analysis for Catalyst Analysis

    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
www.meritics.com/bet-surface-area-analysis-catalysts/

Considering Claim 8, the significance of Clancy and Koppers as applied to Claim 5 is explained above.
Clancy discloses a reaction temperature between 450°C and 500°C (Pg 5, ln 9-12) which falls within the instantly claimed range at a pressure of 1 atm to 100 atm. (about 10 Mpa) (P2, ln 69-118) which falls within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 10, the significance of Clancy as applied to Claims 4 and 7 is explained above.
Clancy discloses a ratio of hydrogen to nitrogen of 3:1 (pg 4, ln 66-78) which touches the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) in view of Koppers (GB 730,298) as applied to Claim 4 and further in view of Modak (NPL, Resonance, V 7, no. 9, pp 69-77, 2002).
	Considering Claims 11 and 12, the significance of Clancy and Koppers as applied to Claims 1 and 5 is explained above.
	Clancy discloses the use of ruthenium (Pg 2, ln 99-108) and Koppers disclose the production and use of a calcium cyanamide material with Clancy disclosing that the addition of iron to the calcium cyanamide produces a catalyst which forms ammonia as discussed above.
	Clancy does not disclose that the catalyst can produce hydrogen.
	The ordinary skilled artisan would be aware that most chemical reactions reach an equilibrium wherein the product formed reverts back to the reactants at the same rate that the product is formed which is taught by Modak as it relates to ammonia synthesis wherein hydrogen and nitrogen react to form ammonia which itself decomposes back to hydrogen and nitrogen (Pg 1160-1162 and Figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the catalyst of Clancy was contacted with only ammonia, that hydrogen would be formed by its decomposition as taught by Modak.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) and further in view of Koppers (GB 730,298) and Modak (NPL, Resonance, V 7, no. 9, pp 69-77, 2002).
	Considering Claim 13, the catalyst of claim 5 is disclosed above.
	Clancy and Koppers disclose the production and use of a calcium cyanamide material with Clancy disclosing that the addition of iron to the calcium cyanamide produces a catalyst which forms ammonia as discussed above.
	Clancy does not disclose that the catalyst can produce hydrogen.
	The ordinary skilled artisan would be aware that most chemical reactions reach an equilibrium wherein the product formed reverts back to the reactants at the same rate that the product is formed which is taught by Modak as it relates to ammonia synthesis wherein hydrogen and nitrogen react to form ammonia which itself decomposes back to hydrogen and nitrogen (Pg 1160-1162 and Figure 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that if the catalyst of Clancy was contacted with only ammonia, that hydrogen would be formed by its decomposition as taught by Modak.
Considering Claim 14, the significance of Clancy, Koppers and Modak as applied to Claims 5 and 13 is explained above.
Clancy discloses a reaction temperature between 450°C and 500°C (Pg 5, ln 9-12) and at a pressure from 1 atm to 100 atm (Pg 2 ln 69-118 which falls within the instantly claimed range.
Modak discloses that the reaction of forming ammonia is reversible as discussed above and therefore it is obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that this temperature of Clancy would also be utilized for the decomposition of ammonia to hydrogen and nitrogen.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clancy (USP 1,352,178) and further in view of Koppers (GB 730,298).
Considering Claim 16, Clancy discloses combining a transition metal such as iron, manganese, cobalt, ruthenium, osmium, vanadium, columbium and tantalum with calcium cyanamide (CaCN2) which meets the instant equation useful as a catalyst (Pg 2, ln 11 to Ln 79) with calcium (Ca) being a member of Group II of the Periodic Table of the Elements wherein the calcium cyanamide is highly porous (Pg. 5, Col. 1, ln 1-7) which is interpreted to possess a surface area falling within the instantly claimed range as a porous material would possess many passages which is known by the ordinary skilled artisan to increase the surface area.  
Clancy does not disclose the specific surface area or the instant method of forming. 
Koppers discloses a process for producing calcium cyanamide (CaCN2) by contacting calcium carbonate with ammonia at a temperature of 600°C (Pg 1, and Claim 1) which touches the instantly claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to arrive at the instantly claimed temperature range utilizing the temperature of Koppers.
Although Koppers also does not disclose the specific surface area of the formed calcium cyanamide, Koppers discloses the same process for forming calcium cyanamide [0050] as the published application and therefore the calcium cyanamide of Koppers would inherently possess this surface area as the same process of making was utilized.  The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the processes of making are identical, the products are inherently the same and have the same physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of making the calcium cyanamide of Koppers to produce a surface area meeting the instantly claimed limitation as it is commonly known to the ordinary skilled artisan that surface area is a critical component of a catalyst’s effectiveness.
Surface area is an important parameter for catalytic activity, particularly for heterogeneous catalysts that are not in the same phase as the reactant species. 
BET Surface Area Analysis for Catalyst Analysis

    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
www.meritics.com/bet-surface-area-analysis-catalysts/

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 17, the significance of Koppers as applied to Claim 16 is explained above.
Koppers does not disclose the surface area of the cyanamide compound however Koppers does disclose the method of making a cyanamide compound of the instant invention therefore the compound as produced by Koppers inherently possesses a surface area as contained in the instantly claim.
The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  As the processes of making are identical, the products are inherently the same and have the same physical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the method of making the calcium cyanamide of Koppers to produce a surface area meeting the instantly claimed limitation as it is commonly known to the ordinary skilled artisan that surface area is a critical component of a catalyst’s effectiveness.
Surface area is an important parameter for catalytic activity, particularly for heterogeneous catalysts that are not in the same phase as the reactant species. 
BET Surface Area Analysis for Catalyst Analysis

    PNG
    media_image1.png
    20
    20
    media_image1.png
    Greyscale
www.meritics.com/bet-surface-area-analysis-catalysts/
	
Response to Arguments
Applicant's arguments filed August 04, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments beginning on page 8 as to the prior art disclosing the specific surface area have been addressed above.
Applicant attempts to claim unexpected results as to the affects of surface area however the Examiner points out that the instant claims are to a specific surface area greater than 5 m2/g wherein the instant examples utilize at most a 16.3 m2/g (Ex. 2) and therefore it would be unknown whether the catalyst would be effective over the entire range.  Additionally, Applicant utilized a commercially available CaCN2 in Comparable Example 1) instead of the as synthesized in example 1.  Clancy explicitly discloses that commercially available CaCN2 is inferior to insitu generated CaCN2 (Pg 2) and therefore it would be unknown as to how the Applicant generated CaCN2 would perform.
Applicant makes an argument beginning on page 9 of the particular reaction temperature for forming the CaCN2.  Koppers does disclose the use of a temperature above about 600°C which would also include temperatures below 600°C which at the least touches the instantly claimed range.  The ordinary skilled artisan would be expected to determine the appropriate temperature range through routine experimentation.  The Examiner also points out that Applicant only synthesized the CaCN2 at 550°C (Ex 1) which does not support a temperature of less than 600°C.
As to Applicant’s arguments on page 10 as to the likeness of decreased surface area, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP 716.01 (c)(ll).
Conclusion
Claims 1, 3, 5-8, 10-14, 16, 17 and 19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732